UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-34534 Athens Bancshares Corporation (Exact name of registrant as specified in its charter) 106 Washington Avenue, Athens, Tennessee 37303; (423) 745-1111 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x (1) Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ (1) Athens Bancshares Corporation, a bank holding company, is relying on Securities Exchange Act of 1934 Section 12(g)(4), as amended by the Jumpstart Our Business Startups Act, to terminate its duty to file reports with respect to the class of securities described above. Approximate number of holders of record as of the certification or notice date:288 Pursuant to the requirements of the Securities Exchange Act of 1934, Athens Bancshares Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 21, 2015 By: /s/ Jeffrey L. Cunningham Jeffrey L. Cunningham President and Chief Executive Officer
